

116 HRES 819 IH: Expressing the sense of the House of Representatives that the Authorization for Use of Military Force and the Authorization for Use of Military Force Against Iraq Resolution of 2002 do not provide legal justification for war with Iran.
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 819IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Curtis submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Authorization for Use of Military
			 Force and the Authorization for Use of Military Force Against Iraq
			 Resolution of 2002 do not provide legal justification for war with Iran.
	
 Whereas, on May 12, 2019, four commercial ships were damaged in the Gulf of Oman, two of which were registered in Saudi Arabia, one in Norway, and one in the United Arab Emirates;
 Whereas, on June 13, 2019, two oil tankers were attacked in the Strait of Hormuz by Iran; Whereas, on June 20, 2019, Iran’s Islamic Revolutionary Guard Corps shot down a United States RQ–4A Global Hawk BAMS–D surveillance drone;
 Whereas, on September 14, 2019, Iran attacked two major oil facilities in Saudi Arabia, leading to the largest price increase in oil in 30 years;
 Whereas throughout these escalations, President Trump acted with immense restraint; Whereas in the last two months of 2019, Iranian-backed militias attacked United States troops in Iraq, eventually resulting in the death of one United States contractor and injuring four soldiers;
 Whereas between December 31, 2019, and January 1, 2019, Iranian-backed groups stormed the United States Embassy in Iraq, leaving embassy officials fearing for their safety and forcing the United States to dispatch hundreds of troops to deescalate the situation;
 Whereas the Government of Iran is a leading state sponsor of terrorism and engages in a range of destabilizing activities across the Middle East and throughout the world;
 Whereas Iranian General Qassem Soleimani was the lead architect of much of Iran’s destabilizing activities;
 Whereas, on January 2, 2019, President Trump authorized a precision strike that killed Qassem Soleimani;
 Whereas Soleimani was plotting imminent attacks on United States diplomats and military personnel; and
 Whereas the United States has an inherent right to self-defense against imminent armed attacks and maintains the right to ensure the safety of diplomatic personnel serving abroad: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) do not provide legal justification for war with Iran.
		